           19-13895-jlg      Doc 321-4         Filed 07/29/20 Entered 07/29/20 17:45:23             Exhibit D
                                                        Pg 1 of 4

Thomas A. Pitta

From:                              Rocco A. Cavaliere <rcavaliere@tarterkrinsky.com>
Sent:                              Wednesday, July 29, 2020 1:02 PM
To:                                Thomas A. Pitta; John Dellaportas
Subject:                           RE: In re Orly Genger




Tom,

Your assumption is incorrect. I will coordinate with the Trustee and get back to you with a more formal response to your
inquiry. And if there is disagreement thereafter, we can address it at the August 4th status conference that Judge Garrity
scheduled.

In the meantime, I look forward to hearing back from you as to your firm’s role in connection with Dalia Genger’s cross
motion. Thanks.

Rocco


                     Rocco A. Cavaliere | Partner
                     D: 212-216-1141 | F: 212-216-8001
                     rcavaliere@tarterkrinsky.com | Bio

                     Tarter Krinsky & Drogin LLP
                     1350 Broadway | New York | NY | 10018
                     www.tarterkrinsky.com | LinkedIn
                     COVID-19 RESOURCE CENTER


From: Thomas A. Pitta <TPITTA@EMMETMARVIN.COM>
Sent: Tuesday, July 28, 2020 3:57 PM
To: Rocco A. Cavaliere <rcavaliere@tarterkrinsky.com>; John Dellaportas <JDellaportas@EMMETMARVIN.COM>
Subject: [EXT] RE: In re Orly Genger

Rocco,

Below you committed to get us by last Friday the Trustee’s position on turning over her communications with the other
parties to the case. I take it from your silence that the Trustee has elected not to produce the documents. Please advise.
If the Trustee is unwilling to turnover those documents, we will certainly need to address this with the Court as soon as
possible as you have provided no genuine legal basis for the Trustee’s refusal to comply with her discovery obligations.




Thomas A. Pitta
Emmet, Marvin & Martin, LLP
120 Broadway 32nd Floor
New York, NY 10271
Tel: 212-238-3148
Cell: 917-692-7533
Email: tpitta@emmetmarvin.com



                                                             1
           19-13895-jlg      Doc 321-4         Filed 07/29/20 Entered 07/29/20 17:45:23              Exhibit D
                                                        Pg 2 of 4




Confidentiality Disclosure: The information in this email and in attachments is confidential and intended solely for the
attention and use of the named addressee(s). This information may be subject to legal professional or other privilege or
may otherwise be protected by work product immunity or other legal rules. It must not be disclosed to any person
without our authority. If you are not the intended recipient, or a person responsible for delivering it to the intended
recipient, you are not authorized to and must not disclose, copy, distribute, or retain this message or any part of it.


From: Rocco A. Cavaliere <rcavaliere@tarterkrinsky.com>
Sent: Monday, July 13, 2020 12:41 PM
To: John Dellaportas <JDellaportas@EMMETMARVIN.COM>
Cc: Thomas A. Pitta <TPITTA@EMMETMARVIN.COM>; Lance Harris <Lance@steinharris.com>; Brian T. Cumings
<BCumings@gdhm.com>
Subject: RE: In re Orly Genger


John,

Thanks for the email. Good talking to you this morning.

The only comment I have is that it is the Trustee’s position that it remains unclear what testimony could be gleaned
from prior trustee that has any relevance to the motion to dismiss. We discussed your position and we respectfully
disagree with each other on the relevance and other available means of obtaining such information. As to the date of
the deposition, I have no objection to the date and am available. However, you and I cannot decide the date for his
deposition alone. Not sure if Mr. Satija is available on 7/16/20 and I also don’t know whether all the other parties have
raised separately any issues with 7/16/20 with you.

On point 3, will get you a response at least 2 weeks before the Trustee’s deposition. Thanks.

Rocco


                     Rocco A. Cavaliere | Partner
                     D: 212-216-1141 | F: 212-216-8001
                     rcavaliere@tarterkrinsky.com | Bio

                     Tarter Krinsky & Drogin LLP
                     1350 Broadway | New York | NY | 10018
                     www.tarterkrinsky.com


From: John Dellaportas <JDellaportas@EMMETMARVIN.COM>
Sent: Monday, July 13, 2020 12:05 PM
To: Rocco A. Cavaliere <rcavaliere@tarterkrinsky.com>
Cc: Thomas A. Pitta <TPITTA@EMMETMARVIN.COM>; Lance Harris <Lance@steinharris.com>; Brian T. Cumings
<BCumings@gdhm.com>
Subject: [EXT] In re Orly Genger
Importance: High

Dear Rocco:

                                                             2
           19-13895-jlg      Doc 321-4      Filed 07/29/20 Entered 07/29/20 17:45:23                Exhibit D
                                                     Pg 3 of 4

Thank you again for the call this morning. As discussed, we are writing this follow-up email to make sure we are both on
the same page. Please feel free to correct any inaccuracies. We are copying Messrs. Harris and Cummins on this email,
as they are implicated by some of our discussions.

    1. Satija. Mr. Satija’s deposition will go forward this Thursday, as noticed. We will not ask any questions
       concerning any communications with Ms. Piazza, or concerning any other matter relating to any date
       subsequent to the appointment of Ms. Piazza.

    2. Harris. Once your schedule clears up, you will provide us some proposed deposition dates for Mr. Harris’s
       deposition to take place in the second half of July.

    3. Piazza. Ms. Piazza’s deposition will take place on August 7. If you decide to produce settlement-related
       materials, you will do so at least one week before the deposition. We asked that, if you decide not to produce
       such materials on settlement privilege or other grounds, you so advise us as soon as possible, so we may seek a
       Court ruling. You said you would consider our request.

    4. Sagi. We advised you that we will be seeking later today a ruling on the length of Sagi’s deposition, and will
       abide by whatever ruling the Court provides. We also suggested you reach an agreement with the other parties
       to ask your questions first, given their deposition-taking style, to ensure there is sufficient time for your
       questions.

    5. Kasowitz. Both sides are waiting on Kasowitz to provide a date. We fear we will need Court intervention to get
       one, but hope springs eternal.

John


John Dellaportas
Co-Chair, Litigation Department
Emmet, Marvin & Martin, LLP
120 Broadway 32nd Floor
New York, NY 10271
Tel: 212-238-3092
Fax: 212-238-3100
Email: jdellaportas@emmetmarvin.com




                          John Dellaportas
Emmet, Marvin & Martin, LLP
120 Broadway 32nd Floor
New York, NY 10271
Tel: 212-238-3092
Fax: 212-238-3100
Email: jdellaportas@emmetmarvin.com




                                                            3
               19-13895-jlg             Doc 321-4             Filed 07/29/20 Entered 07/29/20 17:45:23                                     Exhibit D
                                                                       Pg 4 of 4

Confidentiality Disclosure: The information in this email and in attachments is confidential and intended solely for the
attention and use of the named addressee(s). This information may be subject to legal professional or other privilege or may
otherwise be protected by work product immunity or other legal rules. It must not be disclosed to any person without our
authority. If you are not the intended recipient, or a person responsible for delivering it to the intended recipient, you are not
authorized to and must not disclose, copy, distribute, or retain this message or any part of it.




Tarter Krinsky & Drogin is fully operational. All attorneys and staff have been and will continue to be working remotely and TKD has put measures in place to
ensure our services continue uninterrupted. However, because of anticipated delays in receiving regular mail and other deliveries, please e-mail copies of anything
you send by regular mail or delivery, including issuing remittances electronically, until further notice. Please contact Katrinia Soares at
reception@tarterkrinsky.com or by phone at 212-216-8000 with any questions. Thank you in advance for your courtesies during these unprecedented times.

NOTE: If regular mailing or other specific transmission type is required by terms of a contract, order or statute, please comply with those obligations and transmit
the materials by the means set forth in the agreement, order or statute as well as by email.

Confidentiality Disclosure: This information in this email and in attachments is confidential and intended solely for the attention and use of the named
(addressee(s). This information may be subject to attorney/client privilege or may otherwise be protected by work product privilege or other legal rules. It must not
be disclosed to any person without our authority. If you are not the intended recipient, or a person responsible for delivering it to the intended recipient, you are not
authorized to disclose, and must not disclose, copy, distribute, or retain this message or any part of it.

This email is an informal communication that is not meant to be legally binding upon the sender unless expressly noted to the contrary.

Tarter Krinsky & Drogin LLP, Attorneys-at-Law.




Tarter Krinsky & Drogin is fully operational. All attorneys and staff have been and will continue to be working remotely and TKD has put measures in place to
ensure our services continue uninterrupted. However, because of anticipated delays in receiving regular mail and other deliveries, please e-mail copies of anything
you send by regular mail or delivery, including issuing remittances electronically, until further notice. Please contact Katrinia Soares at
reception@tarterkrinsky.com or by phone at 212-216-8000 with any questions. Thank you in advance for your courtesies during these unprecedented times.

NOTE: If regular mailing or other specific transmission type is required by terms of a contract, order or statute, please comply with those obligations and transmit
the materials by the means set forth in the agreement, order or statute as well as by email.

Confidentiality Disclosure: This information in this email and in attachments is confidential and intended solely for the attention and use of the named
(addressee(s). This information may be subject to attorney/client privilege or may otherwise be protected by work product privilege or other legal rules. It must not
be disclosed to any person without our authority. If you are not the intended recipient, or a person responsible for delivering it to the intended recipient, you are not
authorized to disclose, and must not disclose, copy, distribute, or retain this message or any part of it.

This email is an informal communication that is not meant to be legally binding upon the sender unless expressly noted to the contrary.

Tarter Krinsky & Drogin LLP, Attorneys-at-Law.




                                                                                    4
